Title: To Thomas Jefferson from Childs & Swaine, 16 December 1790
From: Childs & Swaine
To: Jefferson, Thomas


Philadelphia, 16 Dec. 1790. In response to Remsen’s of the 23rd, they will be perfectly satisfied with such compensation as the Secretary of State deems reasonable. “If, however, it is necessary to mention a price, we are willing to receive payment either by the session, or by the printed page of the Acts. If paid by the page, we ask one dollar; if by the session, one hundred dollars.”
